Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 02, 2020

The Court of Appeals hereby passes the following order:

A21D0088. STEVEN LEE CARGLE v. JESSICA N. HARVILL.

       The trial court entered a final judgment and decree of divorce in this action on
July 27, 2020. On October 9, 2020, defendant Steven Cargle filed this application for
discretionary review. We lack jurisdiction.
       An application for discretionary review must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Cargle filed this application more than two
months after entry of the divorce decree he seeks to appeal. Consequently, this
untimely application for discretionary review is hereby DISMISSED for lack of
jurisdiction. See id. If, as Cargle appears to suggest in his application, his right to
timely seek appellate review was frustrated due to a trial court error, his remedy is to
petition the trial court to vacate and re-enter the order at issue in the manner described
in Cambron v. Canal Ins. Co., 246 Ga. 147, 148-149 (1) (269 SE2d 426) (1980),
disapproved in part by Wright v. Young, 297 Ga. 683, 684, n. 3 (777 SE2d 475)
(2015).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/02/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.